Citation Nr: 0510224	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-17 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of an injury to the left scapular 
and shoulder region, with left supraspinatus strain.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for cervical strain, with central disc bulge at 
C4-C5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1992 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The RO granted entitlement to service connection for 
residuals of an injury to the left scapular and shoulder 
region, with left supraspinatus strain (left shoulder 
disability herein) and for cervical strain, with central disc 
bulge at C4-C5 (neck disorder herein).  Each of these two 
disorders was rated as 10 percent disabling, effective from 
March 30, 1996.  

The veteran appeals the RO's initial ratings following 
original awards of service connection in November 1996.  
Consequently, the rating issues on appeal are not the result 
of claims for "increased" entitlement, but rather ones 
involving the propriety of the original evaluations assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In January 1999 the veteran presented oral testimony before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.  

The case was previously before the Board in April 1999 and 
most recently in July 2003, at which time it was returned to 
the RO for further development and adjudicative action.  

In November 2004 the RO affirmed the determinations 
previously entered.

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his left shoulder and neck 
claims, obtained all relevant and available evidence 
identified by him, and provided him with full, complete and 
appropriate VA medical examinations, all in an effort to 
assist him in substantiating his claims for increased initial 
compensation benefits.  

2.  For all periods of the appeal, including from March 1996 
to the present, the veteran's service-connected left shoulder 
arthralgia is manifested by objective evidence of limitation 
of motion of the arm at the shoulder joint, with pain, which 
more closely approximates to the shoulder level, with normal 
X-rays on repeated VA examinations but with magnetic 
resonance imaging (MRI) evidence of mild degenerative changes 
of the acromioclavicular joint.  

3.  For all periods of the appeal, including from March 1996 
to the present, the veteran's service-connected cervical 
strain, with central disc bulge at C4-C5, is manifested by 
objective evidence of 40 degrees of flexion, extension to 35 
degrees, 70 degrees of lateral flexion on the right, 60 
degrees on the left, 45 degrees of right tilt, and 35 degrees 
of left tilt, but with at least a small part being related to 
a somatoform pain disorder.  There is no objective evidence 
of painful motion, fatigue, muscle spasm, weakness or flare-
ups on repeated VA examinations.  Overall cervical spine 
disability is not shown to be productive of greater 
impairment than that compatible with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation of 20 
percent for residuals of an injury to the left scapular and 
shoulder region, with left supraspinatus strain are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 
(2004).  

2.  The criteria for an initial evaluation in excess of 10 
percent for cervical strain, with central disc bulge at C4-
C5, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290, 
5293, 5243 (as in effect prior to and subsequent to September 
26, 2003) (1997-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria
Increased Ratings - General

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).


The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". See 38 
C.F.R. § 4.6.  

The use of descriptive terminology such as "mild" by medical 
examiners, although relevant, is not dispositive of an issue. 
All evidence must be evaluated. See 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

Such functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability, 
disturbance of locomotion, interference with standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing, and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).




Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

All benefit of the doubt will be resolved in the appellant's 
favor. 38 C.F.R. § 4.3 (2004).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004).  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.



When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2004).

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.




Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

While a veteran may truly believe that his or her service-
connected disorder is unusually painful or worthy of greater 
VA compensation, the CAVC has held that the veteran, as a 
layperson, is not qualified to make assertions as to medical 
diagnosis, etiology of symptomatology, or clinical pathology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

His statements, to the effect that his service-connected left 
shoulder disability warrants greater initial and subsequent 
ratings are, standing alone without evidence of underlying 
pathology, not credible evidence to objectively show such 
symptomatology, since such statements are beyond the 
veteran's competence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran's statements of medical diagnosis do not serve to 
prove such level of impairment, without some clinical 
objective findings on examination supporting the same.  

Additionally, since the Board is denying the appeal, there is 
no basis for assignment of "staged" ratings per Fenderson, 
supra.


Left Shoulder Disability

The veteran's service-connected left (minor extremity) 
shoulder arthritis is rated as 10 percent disabling, pursuant 
to Diagnostic Codes 5003 (arthritis), as well as 5201-5203 
for limitation of motion of the shoulder joint, and by 
analogy to myositis, under 5021, for the earliest period of 
time in which arthritis was not shown.  

Diagnostic Code 5003, as noted above, indicates that 
arthritis is rated on limitation of motion of the shoulder 
joint.  Diagnostic Code 5201 addresses limitation of motion 
with respect to the shoulder.  The criteria differ depending 
on whether the extremity at issue is major or minor.  

As the veteran's left arm is non-dominant, only the criteria 
for the minor upper extremity are for consideration.  Under 
Diagnostic Code 5201, an evaluation of 20 percent is 
warranted for limitation of motion of either extremity at 
shoulder level.  

An evaluation of 30 percent applies where the evidence shows 
limitation of the minor extremity to 25 degrees from the 
side.  No higher evaluation is available under this 
Diagnostic Code with respect to the minor extremity.

Diagnostic Code 5203 provides that, with regard to the minor 
extremity, a 20 percent evaluation is assignable for nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula. Diagnostic Code 5203 
also provides that, otherwise, the disability should be 
evaluated based on impairment of function of contiguous 
joint. 38 C.F.R. § 4.71a, DC 5203 (2004).

The evidence of record shows a diagnosis of arthritis, 
degenerative, and so Diagnostic Codes 5003 is for 
application.  

Diagnostic Code 5203 provides that, with regard to the minor 
extremity, a 20 percent evaluation is assignable for nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula. Diagnostic Code 5203 
also provides that, otherwise, the disability should be 
evaluated based on impairment of function of contiguous 
joint. 38 C.F.R. § 4.71a, DC 5203 (2004).


Cervical Spine Disorders

Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Before September 22, 2002, Diagnostic Code 5290, pertaining 
to limitation of motion of the cervical spine, provided a 10 
percent rating for slight disability, 20 percent for moderate 
disability, and 30 percent for severe disability.  

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 10 percent rating 
for mild disability, 20 percent for moderate disability, with 
recurring attacks.  

A 40 percent rating was provided for severe disability 
manifested by reoccurring attacks with only intermittent 
relief.  

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief." 38 C.F.R. 
§ 4.71a, Code 5293 (1999-2001).  

Under Code 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. 

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is applied for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003.


Revised Rating Criteria for Intervertebral Disc Syndrome 
Effective September 22, 2002

Under the revisions to Code 5193, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.





Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).


Revised Rating Criteria for Diseases and Injuries of the 
Spine Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine: 

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar spine;

40% 	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine

20% 	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

10% 	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  (Emphasis added).  

"Normal" forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  


Analysis
Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claims for service 
connection of residuals of an injury to the left scapular and 
shoulder region, with left supraspinatus strain, and service 
connection for cervical strain, with central disc bulge at 
C4-C5, in March 1996.  

The RO granted the claims of service connection, assigning 
each of these two disabilities initial 10 percent ratings 
effective from March 1996.  The Board remanded the appeal for 
VCAA notice and compliance in July 2003.  


The RO issued notice to the veteran of VA's duty to assist 
and other VCAA responsibilities in two letters dated in 
January 2004 and March 2004.  While this was after the 
initial grant of the 10 percent evaluations for residuals of 
an injury to the left scapular and shoulder region, with left 
supraspinatus strain, and cervical strain, with central disc 
bulge at C4-C5, these two claims were reconsidered on a de 
novo basis in a November 2004 supplemental statement of the 
case (SSOC).  As such, the timing of the VCAA notice comports 
with the CAVC's holding in Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, both the January 2004 and March 2004 VCAA 
letters advised the veteran of his need to identify or submit 
evidence, primarily medical opinion evidence, of an increase 
in severity of symptoms associated with his cervical strain 
and left shoulder disability.  This notice also informed him 
that VA would attempt to obtain any evidence that he 
identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claims on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided him with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claims.  

There is no report of contact to indicate that he called with 
any question regarding this notice; no reply is of record.  
The veteran has not identified any VA or private treatment 
pertinent to the claim which has not already been obtained.  
VA treatment records dated through May 2002 have been 
obtained.  

Consistent with the duty to assist, the RO provided the 
veteran with VA neck and shoulder examinations in June 1996, 
August 1998 and January 2004.  

Once all of the above was completed, the RO again denied the 
claims for initial evaluations in excess of 10 percent for 
the veteran's cervical spine and left shoulder  disorders.  

The January and March 2004 VCAA letters, as well as the prior 
decisions, the statement of the case and various SSOC's, 
including the most recent SSOC dated in November 204, advised 
the veteran of the evidence considered and the reasons and 
bases for the denial of his claims on appeal.  The above 
advised the veteran of all appropriate regulations governing 
entitlement to initial evaluations in excess of 10 percent 
for cervical strain and left should arthritis, including a 
recitation of 38 C.F.R. § 3.159, with reference to the 
relevant sections of the United States Code, as well as 
specific reference to the results of all VA examinations and 
Diagnostic Codes.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the November 2004 SSOC.  As such, VA has obtained all 
relevant records in support of his claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA requires no 
additional development, and the claim may be decided on the 
basis of the evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claims on appeal.  Neither the veteran nor his representative 
have identified additionally available medical evidence 
relevant to the claims that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claims of initial increased evaluations for 
residuals of an injury to the left scapular and shoulder 
region, with left supraspinatus strain (left shoulder 
disorder herein) and for cervical strain, with central disc 
bulge at C4-C5, has been completed within VCAA.  


Left Shoulder Disability

The more remote VA treatment records, including VA 
examinations of June 1996 and May 1998, show a diagnosis of 
myofascial pain syndrome, by history, of the left scapular 
and shoulder regions, with the additional medical opinion 
that the veteran really suffers from a somatoform disorder 
not actual physical disabilities.  

The Board notes that the veteran is service-connected for 
dysthymia, which is rated as 10 percent disabling from March 
1996, and 30 percent disabling from August 2000.  The 
evaluation of this disorder is not on appeal.  

On VA examination in June 1996, no X-ray abnormalities were 
noted, although actual X-ray studies were not associated with 
the examination report.  

VA X-ray studies of May 1998 are of record, and are negative 
for any significant pathology pertinent to the claim.  
However, the veteran was found to have been "unable or 
unwilling" to elevate the shoulder either in flexion or 
abduction more than 90 degrees due to complaints of pain.  
There was 85 degrees of external rotation and 87 degrees of 
internal rotation, with indication of discomfort or pain.  
There was no evidence of any muscle atrophy.  Significantly, 
the diagnosis remained myofacial pain syndrome of the left 
shoulder, but with some apparent loss of motion.  

The veteran failed to report for a VA examination scheduled 
in March 2002.  

VA treatment records dated thereafter show that the veteran 
attended physical therapy for a period of time, receiving 
regular therapy and treatment for his left shoulder disorder.  
However, a Waddell's test of May 2002 revealed four positives 
indicating continued psychological and social elements to the 
veteran's syndrome, with decreased range of motion of both 
the left shoulder and neck.  The veteran indicated that he 
had been working two jobs.  

VA neurologic examination of January 2004 was entirely 
negative.  

On VA examination in January 2004, the veteran reported that 
he had been working full-time for some time.  The left 
shoulder had anterior flexion of 160 degrees, with moderate 
pain, and 70 degrees of severe pain.  Extension was to 40 
degrees with moderate pain, abduction of 120 degrees with 
moderate pain, external rotation of 85 degrees with internal 
rotation of 85 degrees with moderate pain.  There was some 
tenderness of the bicipital groove, and supraspinatus muscle, 
with pain on rotary movement of the left shoulder in the left 
rhomboid area.  Although X-ray studies were again negative, a 
magnetic resonance imaging (MRI) revealed a mildly increased 
signal in the supracerebral tendons consistent with 
tendinosis.  The diagnosis was chronic left shoulder pain 
with associated limitation of motion, moderate, mild 
degenerative and hypertrophic changes in the 
acromioclavicular joint, per MRI.  

If the veteran's left shoulder is rated as tendonitis, 
analogous to myositis, under Diagnostic Codes 5003 and 5021, 
the criteria for more than a 10 percent rating are not met.  
A 20 percent rating is not warranted under the former 
Diagnostic Codes 5003 and 5021 as there is no X-ray evidence 
of arthritic involvement of 2 or more major joints, or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  (Emphasis added).  Although arthritis was not 
shown in earlier X-ray studies, later MRI's studies reveal 
arthritis, and the Board accepts the diagnosis.  However, 
with arthritis only in the left shoulder joint, an increased 
initial evaluation is not warranted under Diagnostic Codes 
5003 and 5021.  

The Board notes, however, that the veteran's left shoulder 
arthritis may also be rated based on limitation of motion 
under Diagnostic Code 5201.  The veteran is not shown to have 
any ankylosis of the left shoulder, so Diagnostic Code 5200 
is not for application.  

There is no impairment of the humerus, so Diagnostic Code 
5202 is not for application.  Additionally, there is no 
dislocation or nonunion or malunion of the clavicle or 
scapula joints so as to warrant application of Diagnostic 
Code 5203.  

The veteran is repeatedly shown, when willing, to be able to 
move his arms above the shoulder level, albeit with 
complaints of pain, somatic or otherwise.  On examination in 
January 2004, he had painless motion of the left shoulder 
only to 70 degrees with painful motion from 70 degrees to 160 
degrees.  180 degrees is full motion of the should joints.  
38 C.F.R. § 4.45(f) directs that painful motion is as 
disabling as limited motion.  Accordingly, the Board finds 
that the criteria for a 20 percent rating are more closely 
approximated under Diagnostic Code 5201, for limitation of 
motion of the arm at the shoulder level (90 degrees).  

The above evidence demonstrates that the criteria for an 
evaluation in excess of 20 percent are not more closely 
approximated, in the Board's judgment, as the veteran has 
much more motion that that which is half way between side and 
shoulder.  Indeed the veteran can raise his arms to 160 
degrees, albeit with pain at 70 degrees.  

With benefit of the doubt in the veteran's favor, the Board 
finds that the criteria for a 20 percent evaluation for all 
periods of the appeal are more closely approximated, 
representing an appropriate level of impairment due to his 
painful left shoulder disability, under all Diagnostic Codes.  

The Board has found that an increased rating, to a 20 percent 
evaluation, but no more, is justified based on additional 
functional impairment due to factors such as pain and pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The clinical objective findings on repeated examination 
support no more than a 20 percent rating under Diagnostic 
Code 5201.  


Cervical Spine Disability

VA and private treatment records from March 1996, including 
VA examination in June 1996, show MRI evidence of central 
disc bulge at C4-5, diagnosed as a cervical strain.  X-ray 
studies of August 1998 were negative.  

On VA examination in August 1998, the veteran had 30 degrees 
of forward flexion, 30 degrees of extension and 40 degrees of 
lateral flexion, with 55 degrees of rotation, without any 
real sign of pain, as noted by the examiner.  Inexplicably, 
the examiner gave the opinion that there was no loss of 
motion of the cervical spine.  

On VA clarifying examination in August 1998, the VA examiner 
reiterated his medical opinion that the veteran demonstrates 
no limitation of motion of the cervical spine, including on 
30 degrees of forward flexion, emphasizing that X-ray studies 
had been normal.  

On VA examination in January 2004 the veteran had 40 degrees 
of flexion, 35 degrees of extension, 70 degrees of lateral 
movement on the right, 60 degrees on the left, with moderate 
pain.  The veteran was able to tilt the head to the right to 
45 degrees and to the left with 35 degrees with pain.  The 
impression was degenerative disc disease of the cervical 
spine with neck pain and limitation of motion, moderate 
disability with progression.  

The VA's General Counsel has determined that intervertebral 
disc disease (IDS) involves loss of range of motion.  
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97.  However, for all periods of the appeal, 
the veteran is shown to continue to have a somatoform pain 
disorder with psychological factors.  The psychiatric 
component of the veteran's complaints of neck pain must not 
be rated twice-that is, 38 C.F.R. § 4.14 directs that the 
evaluation of the same disability under various diagnoses to 
be avoided, although separate and distinct manifestations of 
an injury or disease warrant separate ratings under § 4.14.  

Even considering the veteran's complaints of pain, the 
preponderance of the evidence is against a finding of more 
than slight IDS, with limitation of motion, which do not 
exceed that which is contemplated by IDS with recurring 
attacks for all periods of the appeal.  No flare-ups or 
recurring attacks are demonstrated.  

Additionally, prior to August 2000, the veteran's somatoform 
pain disorder, presently rated as depression, was rated as 10 
percent disabling, 30 percent disabling thereafter.  

The previous criteria under Diagnostic Code 5293 provide for 
a noncompensable rating when degenerative disc disease or 
intervertebral disc disease (IDS) is postoperative and cured.  
A 10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and only intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief. 38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).

Even when considering the veteran's complaints of pain, the 
preponderance of the evidence is against a finding of more 
than slight IDS.  Findings on repeated VA examination are too 
limited to warrant an evaluation in excess of the current 10 
percent rating prior to September 2002.  The salient point is 
that the slight limitation of motion of the cervical spine 
shown on repeated VA examinations, with negative X-ray 
studies, and positive MRI studies, warrant no more than a 10 
percent rating under Diagnostic Code 5292 (applicable prior 
to September 2002).  

Similarly, under the revised criteria for rating 
intervertebral disc syndrome, the above evidence warrants no 
more than a 10 percent evaluation for a cervical spine strain 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  

A 20 percent rating is not warranted as there is no evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  38 C.F.R. § 4.71a; DC 5293 (effective from September 
23, 2002).  

Of course, in finding so, the Board has not applied the 
revised criteria for rating IDS prior to their effective 
date.  DeSousa v. Gober, 10 Vet. App. 461 (1997); McCay v. 
Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F. 3d. 1577 
(Fed. Cir. 1997).  In view of the foregoing discussion, it is 
clear that the Board finds no basis for a "staged" rating.  
Fenderson, supra.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for IDS.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

In this case, as the veteran has been awarded a 10 percent 
evaluation for cervical strain both prior and subsequent to 
the enactment of the new regulations.  There is no objective 
evidence of painful motion, fatigue, muscle spasm, weakness 
or flare-ups on repeated VA examinations.  The clinical 
evidence of record is complex, including negative X-ray 
studies, but positive, minimal findings on MRI.  It is the 
Board's judgment that, overall, the  veteran's service-
connected cervical spine disability is not shown to be 
productive of greater impairment than that compatible with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a; DC 5293 (effective September 23, 2002).  
Accordingly, the claim must be denied under both the former 
and revised criteria.  

In finding so, the Board emphasizes that there is a 
psychiatric component to the veteran's complaints, currently 
diagnosed as very mild depression, dysthymia, which has been 
rated as 10 percent disabling from March 1996 and 30 percent 
disabling from August 2000.  38 C.F.R. § 4.14 directs that 
the evaluation of the same disability under various diagnoses 
to be avoided, although separate and distinct manifestations 
of an injury or disease warrant separate ratings under 
§ 4.14.  

The salient point is that without greater impairment shown on 
objective examination, including on X-ray studies, the 
criteria for more than a 10 percent rating are not met for 
cervical spine disability for any period of time during the 
appeal.  

In finding so, the Board give all due consideration to an 
evaluation in excess of 10 percent, based on functional 
impairment due to factors such as pain and pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. In 
the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue, but 
did not determine that the case should be referred to the 
Under Secretary or Director for consideration of 
extraschedular evaluation.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability 
picture, due to either his left shoulder disability or his 
cervical spine disability, has been rendered unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of the disabilities at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 


ORDER

Entitlement to an initial increased evaluation of 20 percent 
for residuals of an injury to the left scapular and shoulder 
region, with left supraspinatus strain, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for cervical strain, with central disc bulge at C4-C5, is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


